FILED
                            NOT FOR PUBLICATION                             JAN 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHAWN ALLEN FLETCHER,                            No. 12-55918

               Plaintiff - Appellant,            D.C. No. 2:07-cv-04180-JHN-JC

  v.
                                                 MEMORANDUM*
LEE BACA, Sheriff; et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Central District of California
                   Jacqueline H. Nguyen, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       California state prisoner Shawn Allen Fletcher appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging that defendants

used excessive force against him and were deliberately indifferent to his serious



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
medical needs while he was a pretrial detainee. We review de novo the district

court’s grant of summary judgment. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We review de novo the district court’s dismissal for failure to exhaust

administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a), and for clear error its factual determinations. Wyatt v. Terhune, 315
F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly granted summary judgment on Fletcher’s claim

against defendant Baca because Fletcher failed to raise a genuine dispute of

material fact as to whether Baca was personally involved in any constitutional

violation or whether there was a causal connection between Baca’s conduct and

any such violation. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)

(requirements for supervisory liability); Cafasso, U.S. ex rel. v. Gen. Dynamics C4

Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011) (“To survive summary judgment, a

plaintiff must set forth non-speculative evidence of specific facts, not sweeping

conclusory allegations.”).

      The district court properly granted summary judgment on Fletcher’s claim

against defendant Ghaemian because Fletcher failed to raise a genuine dispute of

material fact as to whether Ghaemian was deliberately indifferent when she

refrained from giving Fletcher medication until there was confirmation that he was


                                          2                                    12-55918
actually prescribed that medication. See Toguchi, 391 F.3d at 1057-58 (a prison

official acts with deliberate indifference only if he or she knows of and disregards

an excessive risk to the prisoner’s health and safety; a mere difference in opinion is

insufficient to establish deliberate indifference); see also Simmons v. Navajo

County, Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010) (“Although the Fourteenth

Amendment’s Due Process Clause, rather than the Eighth Amendment’s protection

against cruel and unusual punishment, applies to pretrial detainees, we apply the

same standards in both cases[.]” (internal citation omitted)).

      The district court properly dismissed the remaining claims and defendants in

Fletcher’s action because Fletcher failed to exhaust administrative remedies or

demonstrate that administrative remedies were effectively unavailable to him. See

Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion”

is mandatory and requires adherence to administrative procedural rules); cf. Nunez

v. Duncan, 591 F.3d 1217, 1224 (9th Cir. 2010) (excusing prisoner’s failure to

exhaust where prisoner is prevented from doing so).

      We deny Fletcher’s pending motion, filed on May 20, 2013, requesting an

order for subpoena.




                                           3                                     12-55918
      We grant Fletcher’s pending motion, filed on June 24, 2013, requesting an

extension of time to file his reply brief, and we instruct the Clerk to file the reply

brief received on July 8, 2013.

      AFFIRMED.




                                            4                                     12-55918